Citation Nr: 0807487	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a right ankle 
condition secondary to a service-connected right knee 
disability.

3.  Entitlement to service connection for postoperative 
residuals of prostate cancer due to herbicide exposure.

4.  Entitlement to service connection for erectile 
dysfunction secondary to prostate cancer.

5.  Entitlement to service connection for voiding dysfunction 
secondary to prostate cancer.

6.  Entitlement to service connection for depression 
secondary to prostate cancer.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.C.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and an August 2004 rating decision from the VA 
RO in St. Petersburg, Florida.  

The issues of entitlement to service connection for low back 
and right ankle conditions claimed as secondary to a service-
connected right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not show the veteran served in the 
Republic of Vietnam and there is no evidence that confirms 
the veteran was exposed to herbicide agents during service.  

3.  The competent medical evidence does not link the 
veteran's residuals of prostate cancer to any incident of his 
active duty service.

4.  The competent medical evidence does not link the 
veteran's claimed erectile dysfunction to a service-connected 
disability. 

5.  The competent medical evidence does not link the 
veteran's claimed voiding dysfunction to a service-connected 
disability. 

6.  The competent medical evidence does not link the 
veteran's claimed depression to a service-connected 
disability. 

7.  The competent medical evidence does not include a 
confirmed PTSD diagnosis conforming to Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) criteria 
and the objective evidence does not verify the veteran's 
claimed stressors.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R § 3.310 (2007).  

3.  Voiding dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).  

4.  Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R § 3.310 (2007).  

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in January 
2005, the RO notified the veteran of what the evidence needed 
to show to establish entitlement to service connection for 
his erectile dysfunction, voiding dysfunction, prostate 
cancer, PTSD, and depression claims.  The RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claims.  

The RO had also provided the veteran with VCAA notice on a 
previous occasion.  In correspondence dated in March 2003, 
the RO requested specific information about his PTSD 
stressors and treatment.  The RO also provided the veteran 
with a PTSD questionnaire at that time.  In response, the 
veteran submitted a written statement dated in January 2004 
in which he described his stressors.  The Board finds the 
veteran has received adequate notice with regard to his PTSD 
claim.

A review of the record fails to show the RO notified the 
veteran of what the evidence needed to show to establish 
entitlement to service connection for disabilities claimed as 
secondary to a service-connected disability.  The Board, 
however, finds no prejudice as a result of this error.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the underlying claim 
of entitlement to service connection for residuals of 
prostate cancer is being denied.  Providing the veteran with 
notice of the secondary service connection requirements would 
not affect the prostate cancer claim and thus, would have no 
effect on the ultimate outcome of the claims for secondary 
service connection.    

The record also fails to show the veteran was notified of the 
elements of the degree of disability or the effective date of 
disability in any correspondence provided to the veteran.  
For reasons discussed more fully below, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claims for service connection.  Thus, VA will 
assign neither a rating nor an effective date for any of 
these claimed conditions and the lack of notice on these 
elements has resulted in no prejudice. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, personnel records, and all relevant VA 
Medical Center (VAMC) treatment records.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises only if, among other things, 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether a 
veteran's claim that he suffered an event, injury, or disease 
in service is credible is a determination that the Board must 
make.  McLendon, 20 Vet. App. 79, 82 (2006).  

Here, the veteran was not provided with VA examinations for 
his postoperative residuals of prostate cancer, erectile 
dysfunction, voiding dysfunction, or depression claims.  The 
Board does not find that the failure to provide examinations 
for these conditions is remandable error.  For reasons 
explained more fully below, there is no credible evidence 
that an in-service event, injury, or disease occurred with 
respect to these claims.  Also for reasons explained more 
fully below, the outcome of this case is dependent upon 
whether the veteran served in the Republic of Vietnam; a 
medical examination would not likely elicit any information 
relevant to making this determination.  Thus, VA had no duty 
to provide a medical examination for any of the claimed 
conditions and the failure to do so is not a breach of its 
duty to assist.  Accordingly, the Board will proceed with 
appellate review.

II.  Prostate Cancer

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for prostate cancer may be presumed based 
on exposure to certain herbicide agents.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.307, 3.309 (2007).  
If the veteran was exposed to an herbicide agent during 
active military, naval, or air service, prostate cancer shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e) (2007).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6) (2007).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  

Analysis

The veteran has claimed entitlement to service connection for 
prostate cancer as a result of herbicide exposure.  The 
veteran alleged, at his travel board hearing and in various 
written correspondences submitted during the course of this 
appeal, that he served for several weeks in Vietnam in 1972.  
The Board has reviewed the record in its entirety, but finds 
the evidence does not support the veteran's claim.

There is no direct evidence of any service in the Republic of 
Vietnam.  The RO requested verification of the veteran's 
Vietnam service from the National Personnel Records Center 
(NPRC).  In a response dated in May 2003, the NPRC stated it 
was unable to verify any Vietnam service for the veteran.  
The Board has also reviewed service medical records and his 
personnel records, but they failed to place the veteran in 
Vietnam at any time during his active duty service.  

The only evidence of service in the Republic of Vietnam comes 
from the veteran's own statements, but the Board does not 
find those statements to be reliable because they are 
inconsistent with one another and with other evidence of 
record.  For example, in a notice of disagreement (NOD) dated 
in June 2004, the veteran claimed he was in Vietnam for four 
months.  The veteran cited the four months of foreign service 
documented on his DD 214 as evidence of his Vietnam service.  
At his travel board hearing, however, he claimed he had 
served only 3 weeks in Vietnam.  

The veteran's statements are also contradicted by his 
personnel records.  In written correspondence dated in 
January 2004, the veteran claimed he was stationed in Vietnam 
from January 1972 to either the end of March 1972 or the 
beginning of April 1972.  The veteran claimed he was in 
Saigon during his time in Vietnam.  At his travel Board 
hearing, he testified his service in Vietnam was the result 
of being deviated to the country on his way home from 
Okinawa, where he had been stationed for three months.  Among 
the veteran's personnel records was a Sea and Air Travel-
Embarkation Slip, showing that he arrived in Okinawa on 
January 15, 1972.  The Sea and Air Travel-Embarkation Slip 
also showed he departed from Hanson Air Force Base in Okinawa 
on May 12, 1972 and arrived in the continental United States 
on May 13, 1972.  

This evidence contradicts the veteran's statement that he was 
deviated to Vietnam on his way home from Okinawa for two 
reasons.  First, it shows he left Okinawa for the United 
States in May 1972, not January 1972, which his when the 
veteran claimed to have arrived in Vietnam.  Second, this 
evidence shows that he departed Okinawa and arrived in the 
United States the next day; thus precluding the possibility 
that he had a diversion to Vietnam lasting several weeks.  

In light of the foregoing discussion, the Board finds the 
evidence does not show service in the Republic of Vietnam and 
the veteran is not entitled to a presumption that he was 
exposed to herbicide agents.  In such a situation, he must 
establish the alleged exposure through corroborating 
evidence.  The veteran has not, however, provided any 
evidence.  The veteran, therefore, is not entitled to a 
presumption of service connection for prostate cancer based 
on herbicide exposure.  

If a veteran is not entitled to service connection of a 
presumptive basis, he may nonetheless establish service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d)(2007).  Here, however, the evidence does not support 
a grant of service connection on a direct basis.  At his 
travel board hearing, the veteran acknowledged he was not 
diagnosed with prostate cancer until 2001, which was nearly 
30 years after his discharge from active duty.  Moreover, the 
claims folder contains no competent evidence associating the 
veteran's prostate cancer, which began many years after his 
separation from active military duty, to such service, 
including his purported in-service exposure to herbicides.  

Regarding the veteran's statements concerning the etiology of 
his prostate cancer, the Board gives them no probative weight 
because as a lay person, he is not competent to express an 
opinion concerning the etiology of his prostate cancer.  
Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The claim must therefore be denied.  

III.  Disabilities Claimed as Secondary to Prostate Cancer, 
Type II

Legal Criteria

The veteran has claimed service connection for erectile 
dysfunction, voiding dysfunction, and depression, as 
secondary to prostate cancer.  At the veteran's travel board 
hearing, his representative offered an alternative theory of 
entitlement to service connection for depression as secondary 
to service-connected disability.  At the hearing, the 
representative alleged that the medical evidence linked the 
veteran's depression to his service-connected right knee 
disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

For reasons explained more fully above, the veteran's 
prostate cancer was not incurred or aggravated during active 
duty.  Because service connection has not been shown for the 
claimed underlying condition, the veteran is not entitled to 
service connection on a secondary basis for any injury 
incurred as a result of that claimed condition.  38 C.F.R. § 
3.310(a) (2007).  Service connection for erectile 
dysfunction, voiding dysfunction, and depression as secondary 
to prostate cancer, cannot be granted.   

At the veteran's travel board hearing, his representative 
cited a report of a VA examination of the right knee, dated 
in May 2007, as medical evidence linking the veteran's 
depression to a service-connected right knee disability.  In 
the report, J.M., Physician Assistant, Certified, noted the 
veteran's complaints of pain in his back and both knees.  
J.M. also noted several other of the veteran's health 
problems, including severe depression.  According to the 
report, the veteran claimed to spend 16 hours a day in bed, 
and that three to four days a week he did not get out of bed 
at all.  J.M. then discussed right knee examination findings.  
J.M.'s impression was chronic right knee pain, instability, 
and degenerative joint disease.  J.M. continued that the 
veteran's problems were multiple and complicated.  The 
problems, J.M. stated, extended beyond his knee pain and the 
right knee problem did not begin to explain the veteran's 
level of disability or why he was in bed 16 hours a day.  
J.M. also stated that there was a significant psychological 
component to the veteran's problems, mainly from depression.

Upon reviewing this report, the Board finds no basis to grant 
service connection for depression as secondary to the knee 
disability.  At no point in the report did J.M. link the 
veteran's depression to his service-connected right knee 
disability.  Instead, J.M. referenced the depression as a 
factor contributing to the veteran's inability or reluctance 
to get out of bed.  J.M. was explaining that the knee 
disability was not solely responsible for the veteran's 
bedridden condition.  No statements in the report provide any 
indication that the two disabilities are causally linked.

IV.  PTSD

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

The veteran is claiming entitlement to service connection for 
PTSD as a result of Vietnam experiences.  In written 
correspondence dated in January 2004, the veteran recalled 
arriving in Vietnam in January 1972 where he saw body bags 
ready to be shipped back to the United States.  The veteran 
also recalled seeing small children go into taverns with 
bombs to blow up soldiers and themselves.  The veteran also 
recalled seeing Vietnamese who had been raped and killed.  At 
his travel board hearing, the veteran testified he saw 
soldiers with legs blown off, and one soldier whose entire 
body had been blown up.  The veteran testified that these 
were soldiers he remembered from boot camp whose names he 
could not recall.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  First, 
the medical evidence is unclear as to whether there is a 
confirmed PTSD diagnosis conforming to DSM-IV criteria.  For 
example, in a psychiatry note dated in May 2003, Dr. J.M. 
diagnosed major depressive episode and PTSD.  Dr. J.M. 
referred to a psychology consultation, dated in March 2003, 
for PTSD confirmation.  In the March 2003 consultation, Dr. 
T.R. reported that the veteran's score on the PTSD Symptom 
Scale suggested significant PTSD symptomatology.  According 
to the consultation, the veteran's reported stressors were 
"guys getting shot and witnessing women and children being 
blown up."  Also according to the note, the veteran reported 
serving three months of combat duty in Vietnam.  These 
diagnoses, however, were not made in conformance with DSM-IV 
criteria.  The medical evidence does include a mental health 
outpatient assessment note, dated in May 2004, which included 
a PTSD diagnosis on Axis I, in conformance with DSM-IV 
criteria.  The Board, however, gives no weight to this 
diagnosis because it was based on history only.

The Board must also deny the veteran's PTSD claim because the 
evidence does not  establish the occurrence of the claimed 
in-service stressors.  The veteran's personnel records do not 
provide any evidence of combat, such as the receipt of a 
medal or badge indicative of combat.  Moreover, the veteran 
has not alleged that he engaged in combat with the enemy.  
Thus, the veteran must substantiate or verify his statements 
with corroborating evidence.  Moreau, 9 Vet. App. at 395-96; 
Dizoglio, 9 Vet. App. at 166. 
 
The only stressors the veteran has claimed are related to 
what he reportedly experienced in Vietnam.  As explained more 
fully above, the objective evidence does not confirm that the 
veteran actually served in Vietnam.  The veteran's own 
statements regarding the time and duration of his alleged 
Vietnam service are in contradiction with each other.  
Moreover, the veteran's statements are contradicted by his 
personnel records, which show he was sent from Okinawa to the 
United States without any diversions to Vietnam.  For these 
reasons, the Board does not find the veteran's statements to 
be probative. 

As for the veteran's statements concerning the diagnosis and 
etiology of his PTSD, the Board gives them no probative 
weight.  Lay assertions regarding medical matters such as the 
diagnosis of a disability have no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494-95.  


ORDER

1.  Service connection for postoperative residuals of 
prostate cancer is denied.

2.  Service connection for erectile dysfunction is denied.

3.  Service connection for voiding dysfunction is denied.

4.  Service connection for depression is denied.

5.  Service connection for PTSD is denied.


REMAND

The RO provided VCAA notice to the veteran with respect to 
his low back and right ankle service connection claims in 
correspondence dated in July 2004.  The RO did not, however, 
notify the veteran of elements needed to establish 
entitlement to service connection claimed as secondary to a 
service-connected disability in compliance with the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption.  
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  
The Board has reviewed all the veteran's correspondences and 
testimony but does not find the veteran to have demonstrated 
actual knowledge of each requirement for establishing service 
connection for a disability claimed as secondary to a 
service-connected disability.  Therefore, the Board finds no 
basis to rebut the presumption of prejudice and the service 
connection claims for low back and right ankle conditions 
must be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of what the 
evidence must show to establish 
entitlement to service connection for low 
back and right ankle conditions claimed as 
secondary to the service-connected right 
knee disability.

2.  Thereafter, the veteran's claims of 
entitlement to service connection for low 
back and right ankle conditions should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


